



MANAGEMENT AGREEMENT
This Management Agreement is made as of June 28, 2017, by and between Granite
Point Mortgage Trust Inc., a Maryland corporation (together with its
subsidiaries, the “Company”), and Pine River Capital Management L.P., a Delaware
limited partnership (the “Manager”).
RECITALS
WHEREAS, (a) the Company is a newly formed corporation; (b) on or before the
Closing Date (as defined herein), Two Harbors Investment Corp. (“Two Harbors”)
is transferring a portfolio of commercial real estate loans and related
investments to the Company in exchange for all of the shares of Common Stock (as
defined herein) other than shares of Common Stock that are issued in connection
with the Initial Public Offering (as defined herein) (the “Formation
Transaction”); and (c) subsequent to the Closing Date, Two Harbors intends to
distribute its shares of Common Stock pro rata to the holders of the common
stock of Two Harbors after a 120-day lock-up period (the “Spin-Out
Transaction”);
WHEREAS, the Company intends to focus on originating, investing in and managing
commercial real estate loans and related investments;
WHEREAS, the Company intends to qualify as a real estate investment trust for
federal income tax purposes and will elect to receive the tax benefits afforded
by Sections 856 through 860 of the Internal Revenue Code of 1986, as amended
(the “Code”); and
WHEREAS, the Company desires to retain the Manager to administer the business
activities and day-to-day operations of the Company and to perform services for
the Company in the manner and on the terms set forth herein and the Manager
wishes to be retained to provide such services.
AGREEMENT
NOW THEREFORE, the Company and the Manager hereby agree as follows:
Section 1. Definitions.
(a)The following terms shall have the meanings set forth in this Section 1(a):
“Affiliate” means with respect to a Person (i) any Person directly or indirectly
controlling, controlled by, or under common control with such other Person,
(ii) any executive officer or general partner of such other Person, (iii) any
member of the board of directors or board of managers (or bodies performing
similar functions) of such Person, and (iv) any legal entity for which such
Person acts as an executive officer or general partner.
“Agreement” means this Management Agreement as amended, restated, supplemented
or otherwise modified from time to time.
“Automatic Renewal Term” has the meaning set forth in Section 10(a) hereof.
“Bankruptcy” means, with respect to any Person, (i) the filing by such Person of
a voluntary petition seeking liquidation, reorganization, arrangement or
readjustment, in any form, of its debts under Title 11 of the United States Code
or any other U.S. federal or state or foreign insolvency law, or such Person’s
filing an answer consenting to or acquiescing in any such petition, (ii) the
making by such Person of any assignment for the benefit of its creditors,
(iii) the expiration of sixty (60) days after the filing of an involuntary
petition under Title 11 of the United States Code, an application for the
appointment of a receiver for a material portion of the assets of such Person,
or an involuntary petition seeking liquidation, reorganization, arrangement or
readjustment of its debts under any other U.S. federal or state or foreign
insolvency law, provided that the same shall not have been vacated, set


1



--------------------------------------------------------------------------------





aside or stayed within such sixty (60) day period or (iv) the entry against such
Person of a final and non-appealable order for relief under any bankruptcy,
insolvency or similar law now or hereinafter in effect.
“Base Management Fee” means the base management fee, calculated and payable
quarterly in arrears, in an amount equal to one-fourth of 1.50% of the Company’s
Equity.
“Board” means the board of directors of the Company.
“Business Day” means any day except a Saturday, a Sunday or a day on which
banking institutions in New York, New York are not required to be open.
“Claim” has the meaning set forth in Section 8(c) hereof.
“Closing Date” means the date of closing of the Initial Public Offering.
“Code” has the meaning set forth in the Recitals.
“Common Stock” means the common stock, par value $0.01, of the Company.
“Company” has the meaning set forth in the Recitals.
“Company Account” has meaning set forth in Section 4 hereof.
“Company Indemnified Party” has meaning set forth in Section 8(b) hereof.
“Confidential Information” has the meaning set forth in Section 5 hereof.
“Core Earnings” means the net income (loss) attributable to the Company’s common
stockholders, computed in accordance with GAAP, and excluding (1) non-cash
equity compensation expense, (2) the Incentive Compensation, (3) depreciation
and amortization, (4) any unrealized gains or losses or other similar non-cash
items that are included in net income for the applicable period, regardless of
whether such items are included in other comprehensive income or loss or in net
income, and (5) one-time events pursuant to changes in GAAP and certain material
non-cash income or expense items, in each case after discussions between the
Manager and the Independent Directors and approved by a majority of the
Independent Directors. For the avoidance of doubt, the exclusion of depreciation
and amortization in the calculation of Core Earnings shall only apply to
depreciation and amortization related to Target Investments that are structured
as debt to the extent that the Company forecloses upon the property or
properties underlying such debt.
“Effective Termination Date” has the meaning set forth in Section 10(b) hereof.
“Equity” means:
(a) the sum of (1) the net proceeds received by the Company from all issuances
of the Company’s equity securities, plus (2) cumulative “Core Earnings” for the
period commencing on the completion of the Initial Public Offering to the end of
the most recently completed calendar quarter,
(b) less (1) any distribution to stockholders, (2) any amount that the Company
or any of its subsidiaries have paid to repurchase for cash the Company’s stock
following the completion of the Initial Public Offering and (3) any Incentive
Compensation earned by the Manager following the completion of the Initial
Public Offering, but excluding Incentive Compensation earned in the current
quarter.
provided, that, for the avoidance of doubt, the “net proceeds” from all
issuances of the Company’s stock under (a)(1) above shall be deemed to include
the Common Stock issued to Two Harbors as part of the Formation Transaction,
valued at the amount that will be recorded in the stockholders’ equity of the
Company in accordance with GAAP.


2



--------------------------------------------------------------------------------





All items in the foregoing sentence (other than clause (a)(2)) are calculated on
a daily weighted average basis.
“Equity Incentive Plans” means the equity incentive plans adopted by the Company
from time to time, to provide incentive compensation to attract and retain
qualified directors, officers, advisors, consultants and other personnel,
including personnel of the Manager and its Affiliates providing services to the
Company under this Agreement, and any joint venture affiliates of the Company.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“GAAP” means generally accepted accounting principles in effect in the United
States on the date such principles are applied.
“Governing Instruments” means, with regard to any entity, the articles of
incorporation or certificate of incorporation and bylaws in the case of a
corporation, the certificate of limited partnership (if applicable) and the
partnership agreement in the case of a general or limited partnership, the
certificate of formation and operating agreement in the case of a limited
liability company, the trust instrument in the case of a trust, or similar
governing documents in each case as amended.
“Incentive Compensation” means the incentive management fee calculated and
payable with respect to each calendar quarter (or part thereof that this
Agreement is in effect) in arrears in an amount, not less than zero, equal to
the excess of:
(1) the product of (a) 20% and (b) the result of (i) Core Earnings for the
previous twelve (12)-month period, minus (ii) the product of (A) Equity in the
previous twelve (12)-month period, and (B) 8% per annum, less
(2) the sum of any Incentive Compensation paid to the Manager with respect to
the first three (3) calendar quarters of such previous twelve (12)-month period;
provided, however, that no Incentive Compensation shall be payable with respect
to any calendar quarter unless Core Earnings for the twelve (12) most recently
completed calendar quarters in the aggregate is greater than zero; provided
further, that the first quarter for which Incentive Compensation shall be
payable, if earned, shall be the quarter ending December 31, 2018.
For purposes of calculating the Incentive Compensation prior to the completion
of a twelve (12)-month period during the term of this Agreement, Core Earnings
shall be calculated on the basis of the number of days that this Agreement has
been in effect on an annualized basis.
If the Effective Termination Date does not correspond to the end of a calendar
quarter, the Manager’s Incentive Compensation shall be calculated for the period
beginning on the day after the end of the calendar quarter immediately preceding
the Effective Termination Date and ending on the Effective Termination Date,
which Incentive Compensation shall be calculated using Core Earnings for the
twelve (12)-month period ending on the Effective Termination Date.
“Indemnified Party” has the meaning set forth in Section 8(b) hereof.
“Independent Director” means a member of the Board who is “independent” in
accordance with the Company’s Governing Instruments and the rules of the NYSE or
such other securities exchange on which the shares of Common Stock are listed.
“Initial Public Offering” means the Company’s sale of Common Stock to the public
through underwriters pursuant to the Company’s Registration Statement on
Form S-11 (No. 333-218197).
“Initial Term” has the meaning set forth in Section 10(a) hereof.


3



--------------------------------------------------------------------------------





“Investment Company Act” means the Investment Company Act of 1940, as amended.
“Investment Guidelines” means the investment guidelines approved by the Board, a
copy of which is attached hereto as Exhibit A, as the same may amended,
restated, modified, supplemented or waived pursuant to the approval of a
majority of the entire Board (which must include a majority of the Independent
Directors).
“Losses” has the meaning set forth in Section 8(a) hereof.
“Manager” has the meaning set forth in the Recitals.
“Manager Change of Control” means, other than as set forth in the immediately
following sentence, a change in the direct or indirect (i) beneficial ownership
of more than fifty percent (50%) of the combined voting power of the Manager’s
then outstanding equity interests, or (ii) power to direct or control the
management policies of the Manager, whether through the ownership of beneficial
equity interests, common directors or officers, by contract or otherwise. A
Manager Change of Control shall not include changes resulting from (x) public
offerings of the equity interests of the Manager or one of its Affiliates or
(y) any assignment of this Agreement by the Manager as permitted hereby and in
accordance with the terms hereof.
“Manager Indemnified Party” has the meaning set forth in Section 8(a) hereof.
“Manager Permitted Disclosure Parties” has the meaning set forth in Section 5
hereof.
“Mezzanine Loans” means commercial mortgage loans that are secured by a pledge
of equity interests in the property and are subordinate to a Senior Loan but
senior to the property owner’s equity.
“Monitoring Services” means monitoring services with respect to the Company’s
investments, including (i) negotiating servicing agreements, (ii) acting as a
liaison between the servicers of the assets and the Company, (iii) review of
servicers’ delinquency, foreclosure and other reports on assets,
(iv) supervising claims filed under any insurance policies and (v) enforcing the
obligation of any servicer to repurchase assets.
“Notice of Proposal to Negotiate” has the meaning set forth in Section 10(c)
hereof.
“NYSE” means The New York Stock Exchange.
“Person” means any natural person, corporation, partnership, association,
limited liability company, estate, trust, joint venture, any federal, state,
county or municipal government or any bureau, department or agency thereof or
any other legal entity and any fiduciary acting in such capacity on behalf of
the foregoing.
“Portfolio Management Services” means portfolio management services with respect
to the Company’s investments, including (i) consulting with the Company on the
purchase and sale of, and other opportunities in connection with, the Company’s
portfolio of investments, (ii) the collection of information and the submission
of reports pertaining to the Company’s investments, interest rates and general
economic conditions, (iii) periodic review and evaluation of the performance of
the Company’s portfolio of investments, (iv) acting as liaison between the
Company and banking, mortgage banking and investment banking institutions and
other parties with respect to the purchase, financing and disposition of
investments and (iv) other customary functions related to portfolio management.
“Preferred Equity” means commercial real estate mortgage investments that are
subordinate to any commercial real estate mortgage and Mezzanine Loans, but
senior to the property owner’s common equity.
“Regulation FD” means Regulation FD as promulgated by the SEC.
“REIT” means a “real estate investment trust” as defined under the Code.


4



--------------------------------------------------------------------------------





“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Senior Mortgage Loans” means commercial mortgage loans that are secured by real
estate and evidenced by a first priority mortgage.
“Specified Target Investments” means Senior Mortgage Loans, Mezzanine Loans,
Preferred Equity, Subordinated Mortgage Interests, and any other types of
investments from time to time mutually agreed to by the Manager and a majority
of the Independent Directors.
“Spin-Out Transaction” has the meaning set forth in the Recitals.
“Sub-Manager” has the meaning set forth in Section 2(c) hereof.
“Subordinated Mortgage Interests” means an investment in a junior portion of a
mortgage loan which has the same borrower as a Senior Mortgage Loan and benefits
from the same underlying secured obligation and collateral as the Senior
Mortgage Loan but is subordinated in priority with respect to payment to the
Senior Mortgage Loan in the event of a default.
“Target Investments” means the types of investments described under
“Business—Our Target Investments” in the Company’s prospectus dated June 22,
2017, relating to the Initial Public Offering, subject to, and including, any
changes to the Investment Guidelines that may be approved by the Board from time
to time.
“Termination Fee” means a termination fee equal to three (3) times the sum of
(i) the average annual Base Management Fee, and (ii) average annual Incentive
Compensation, in each case earned by the Manager during the 24-month period
immediately preceding the most recently completed calendar quarter prior to the
Effective Termination Date.
“Termination Notice” has the meaning set forth in Section 10(b) hereof.
“Termination Without Cause” has the meaning set forth in Section 10(b) hereof.
“Treasury Regulations” means the Procedures and Administration Regulation
promulgated by the U.S. Department of Treasury under the Code, as amended.
“Two Harbors” has the meaning set forth in the Recitals.
(b)    As used herein, accounting terms relating to the Company not defined in
Section 1(a) hereof and accounting terms partly defined in Section 1(a) hereof,
to the extent not defined, shall have the respective meanings given to them
under GAAP.
(c)       The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section references are to
this Agreement unless otherwise specified.
(d)       The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”
Section 2. Appointment and Duties of the Manager.
(a)       The Company hereby appoints the Manager to manage the investments and
day to-day operations of the Company, subject at all times to the further terms
and conditions set forth in this Agreement. The Manager


5



--------------------------------------------------------------------------------





hereby agrees to use its commercially reasonable efforts to perform each of the
duties set forth herein, provided that funds are made available by the Company
for such purposes as set forth in Section 7 hereof. The appointment of the
Manager shall be exclusive to the Manager, except to the extent that the Manager
elects, in its sole and absolute discretion, subject to the terms of this
Agreement, to cause the duties of the Manager as set forth herein to be provided
by third parties and/or its Affiliates. The Manager, in its capacity as manager
of the investments and the operations of the Company, at all times will be
subject to the supervision and direction of the Board and will have only such
functions and authority as the Board may delegate to it, including managing the
Company’s business affairs in conformity with the Investment Guidelines and
policies that are approved and monitored by the Board. The Company and the
Manager hereby acknowledge the recommendation by the Manager and the approval by
a majority of the Independent Directors, of the Investment Guidelines, including
the Company’s investment strategy in the Target Investments. The Company and the
Manager hereby acknowledge and agree that, during the term of this Agreement,
any proposed changes to the Company’s investment strategy that would modify or
expand the Target Investments may only be recommended by the Manager and shall
require the approval by a majority of the Independent Directors.
(b)       The Manager will be responsible for the day-to-day operations of the
Company, and will perform (or cause to be performed) such services and
activities relating to the investments and operations of the Company as may be
appropriate, which may include:
(i)      serving as the Company’s consultant with respect to the periodic review
of the Investment Guidelines and other parameters for the Company’s investments,
financing activities and operations, any modification to which will be approved;
by a majority of the Independent Directors;
(iii)      identifying, investigating, analyzing, and selecting possible
investment opportunities and originating, negotiating, acquiring, consummating,
monitoring, financing, retaining, selling, amending, negotiating for prepayment,
restructuring, refinancing, foreclosing, hypothecating, pledging or otherwise
disposing of investments consistent with the Investment Guidelines;
(iv)      with respect to prospective purchases, sales, exchanges or other
dispositions of investments, conducting negotiations on the Company’s behalf
with sellers, purchasers and other counterparties and, if applicable, their
respective agents, advisors and representatives;
(v)      negotiating and entering into, on the Company’s behalf, repurchase
agreements, securitizations, commercial papers, interest rate or currency swap
agreements, hedging arrangements, financing arrangements (including one or more
credit facilities), foreign exchange transactions, derivative transactions and
other agreements and instruments required or appropriate in connection with the
Company’s activities;
(vi)      engaging and supervising, on the Company’s behalf and at the Company’s
expense, independent contractors, advisors, consultants, attorneys, accountants,
auditors, and other service providers (which may include Affiliates of the
Manager) that provide various services with respect to the Company, including
investment banking, securities brokerage, mortgage brokerage, credit analysis,
risk management services, asset management services, loan servicing, other
financial, legal or accounting services, due diligence services, underwriting
review services, and all other services (including transfer agent and registrar
services) as may be required relating to the Company’s activities or investments
(or potential investments);
(vii)      coordinating and managing operations of any joint venture or
co-investment interests held by the Company and conducting all matters with the
joint venture or co-investment partners;
(viii)      providing executive and administrative personnel, office space and
office services required in rendering services to the Company;


6



--------------------------------------------------------------------------------





(ix)      administering the day-to-day operations and performing and supervising
the performance of such other administrative functions necessary to the
Company’s management as may be agreed upon by the Manager and the Board,
including the collection of revenues and the payment of the Company’s debts and
obligations and maintenance of appropriate computer services to perform such
administrative functions;
(x)      communicating on the Company’s behalf with the holders of any of the
Company’s equity or debt securities as required to satisfy the reporting and
other requirements of any governmental bodies or agencies or trading markets and
to maintain effective relations with such holders, including website
maintenance, logo design, analyst presentations, investor conferences and annual
meetings arrangements;
(xi)      counseling the Company in connection with policy decisions to be made
by the Board;
(xii)      evaluating and recommending to the Board hedging strategies and
engaging in hedging activities on the Company’s behalf, consistent with such
strategies as so modified from time to time, with the Company’s qualification as
a REIT and with the Investment Guidelines;
(xiii)      counseling the Company regarding the maintenance of the Company’s
qualification as a REIT and monitoring compliance with the various REIT
qualification tests and other rules set out in the Code and Treasury Regulations
thereunder and using commercially reasonable efforts to cause the Company to
qualify for taxation as a REIT;
(xiv)      counseling the Company regarding the maintenance of the Company’s
exemption from the status of an investment company required to register under
the Investment Company Act, monitoring compliance with the requirements for
maintaining such exemption and using commercially reasonable efforts to cause
the Company to maintain such exemption from such status;
(xv)      furnishing reports and statistical and economic research to the
Company regarding the Company’s activities and services performed for the
Company by the Manager;
(xvi)      monitoring the operating performance of the Company’s investments and
providing periodic reports with respect thereto to the Board, including
comparative information with respect to such operating performance and budgeted
or projected operating results;
(xvii)      investing and reinvesting any monies and securities of the Company
(including investing in short-term investments pending investment in other
investments, payment of fees, costs and expenses or payments of dividends or
distributions to the Company’s stockholders, partners or members) and advising
the Company as to the Company’s capital structure and capital raising;
(xviii)      causing the Company to retain qualified accountants and legal
counsel, as applicable, to assist in developing appropriate accounting
procedures and systems, internal controls and other compliance procedures and
testing systems with respect to financial reporting obligations and compliance
with the provisions of the Code applicable to REITs and, if applicable, taxable
REIT subsidiaries, and to conduct quarterly compliance reviews with respect
thereto;
(xix)      assisting the Company in qualifying to do business in all applicable
jurisdictions and to obtain and maintain all appropriate licenses;
(xx)      assisting the Company in complying with all regulatory requirements
applicable to the Company in respect of the Company’s business activities,
including preparing or causing to be prepared all financial statements required
under applicable regulations and contractual undertakings and all reports and
documents, if any, required under the Exchange Act or the Securities Act or by
the NYSE;


7



--------------------------------------------------------------------------------





(xxi)     assisting the Company in taking all necessary action to enable the
Company to make required tax filings and reports, including soliciting
information from stockholders, partners or members to the extent required by the
provisions of the Code applicable to REITs;
(xxii)     placing, or arranging for the placement of, all orders pursuant to
the Manager’s investment determinations for the Company either directly with the
issuer or with a broker or dealer (including any affiliated broker or dealer);
(xxiii)      handling and resolving all claims, disputes or controversies
(including all litigation, arbitration, settlement or other proceedings or
negotiations) in which the Company may be involved or to which the Company may
be subject arising out of the Company’s day-to-day operations (other than with
the Manager or its Affiliates), subject to such reasonable limitations or
parameters as may be imposed from time to time by the Board;
(xxiv)      using commercially reasonable efforts to cause expenses incurred by
the Company or on the Company’s behalf to be commercially reasonable or
commercially customary and within any budgeted parameters or expense guidelines
set by the Board from time to time;
(xxv)      advising the Company with respect to and structuring long-term
financing vehicles for the Company’s portfolio of assets, and offering and
selling securities publicly or privately in connection with any such structured
financing;
(xxvi)      advising the Company with respect to decisions regarding any of the
Company’s financings, hedging activities or borrowings undertaken by the
Company, including (A) assisting the Company in developing criteria for debt and
equity financing that is specifically tailored to the Company’s investment
objectives and (B) advising the Company with respect to obtaining appropriate
financing for the Company’s investments;
(xxvii)      providing the Company with Portfolio Management Services and
Monitoring Services;
(xxviii)      arranging marketing materials, advertising, industry group
activities (such as conference participations and industry organization
memberships) and other promotional efforts designed to promote the Company’s
business;
(xxix)      using commercially reasonable efforts to cause the Company to comply
with all applicable laws; and
(xxx)      performing such other services as may be required from time to time
for management and other activities relating to the Company’s assets and
business as the Board shall reasonably request or the Manager shall deem
appropriate under the particular circumstances.
(c)       The Manager may retain, for and on behalf, and at the sole cost and
expense, of the Company, such services of the persons and firms referred to in
Section 7(a) hereof as the Manager deems necessary or advisable in connection
with the management and operations of the Company, which may include Affiliates
of the Manager, pursuant to agreement(s) with terms which are then customary for
agreements regarding the provision of such services to companies that have
assets similar in type, quality and value to the assets of the Company;
provided, that (i) any such agreements entered into with Affiliates of the
Manager shall be (A) on terms no more favorable to such affiliate than would be
obtained from a third party on an arm’s-length basis or (B) approved by a
majority of the Independent Directors, (ii) with respect to Portfolio Management
Services, (A) any such agreements shall be subject to the Company’s prior
written approval and (B) the Manager shall remain liable for the performance of
such Portfolio Management Services, and (iii) with respect to Monitoring
Services, any such agreements shall be subject to the Company’s prior written
approval. The Manager shall keep the Board reasonably informed on a periodic
basis as to any services provided by Affiliates of the Manager that are not
approved by a majority of the Independent Directors.


8



--------------------------------------------------------------------------------





(d)    In performing its duties under this Section 2, the Manager shall be
entitled to rely reasonably on qualified experts and professionals (including
accountants, legal counsel and other professional service providers) hired by
the Manager at the Company’s sole cost and expense. In addition, subject to the
prior approval of a majority of the Independent Directors, the Manager is hereby
authorized to enter into one or more sub-advisory agreements with other
investment managers (each, a “Sub-Manager”) pursuant to which the Manager may
obtain the services of the Sub-Manager(s) to assist the Manager in providing the
investment advisory services required to be provided by the Manager under
Section 2(a) hereof. Specifically, the Manager may retain a Sub-Manager to
recommend specific securities or other investments based upon the Company’s
Investment Guidelines, and work, along with the Manager, in structuring,
negotiating, arranging or effecting the acquisition or disposition of such
investments and monitoring investments on behalf of the Company, subject to the
oversight of the Manager and the Company. The Manager, and not the Company,
shall be responsible for any compensation payable to any Sub-Manager. Any
sub-management agreement entered into by the Manager shall be in accordance with
applicable laws. Nothing in this subsection (d) will obligate the Manager to pay
any expenses that are the expenses of the Company under Section 2 hereof.
Notwithstanding the appointment of any Sub-Manager, the Manager shall remain
solely responsible for the performance of its obligations under this Agreement.
(e)       The Manager shall refrain from any action that, in its sole judgment
made in good faith, (i) is not in compliance with the Investment Guidelines,
(ii) would adversely and materially affect the qualification of the Company as a
REIT under the Code or the Company’s status as an entity intended to be exempted
or excluded from investment company status under the Investment Company Act or
(iii) would violate any law, rule or regulation of any governmental body or
agency having jurisdiction over the Company or of any exchange on which the
securities of the Company may be listed or that would otherwise not be permitted
by the applicable Governing Instruments. If the Manager is ordered to take any
action by the Board, the Manager shall promptly notify the Board if it is the
Manager’s reasonable judgment that such action would adversely and materially
affect such status or violate any such law, rule or regulation or Governing
Instruments. Notwithstanding the foregoing, neither the Manager nor any of its
Affiliates, nor any of their members, stockholders, managers, partners,
personnel, officers, directors, employees, consultants and any person providing
sub-advisory services to the Manager shall be liable to the Company, the Board,
or the Company’s stockholders, partners or members, for any act or omission by
the Manager or any of its Affiliates, except as provided in Section 7(d) hereof.
(f)       The Company (including the Board) agrees to take all actions
reasonably required to permit and enable the Manager to carry out its duties and
obligations under this Agreement, including all steps reasonably necessary to
allow the Manager to file any registration statement or other filing required to
be made under the Securities Act, Exchange Act, the NYSE’s Listed Company
Manual, Code or other applicable law, rule or regulation on behalf of the
Company in a timely manner. The Company further agrees to use commercially
reasonable efforts to make available to the Manager all resources, information
and materials reasonably requested by the Manager to enable the Manager to
satisfy its obligations hereunder, including its obligations to prepare, or
cause to be prepared, required financial statements or other information or
reports with respect to the Company.
(g)        As frequently as the Manager may deem reasonably necessary or
advisable, or at the direction of the Board, the Manager shall prepare, or, at
the sole cost and expense of the Company, cause to be prepared, any reports and
other information relating to any proposed or consummated investment as may be
reasonably requested by the Company.
(h)       The Manager shall prepare, or cause to be prepared, at the sole cost
and expense of the Company, all reports, financial or otherwise, with respect to
the Company reasonably required by the Board in order for the Company to comply
with its Governing Instruments, or any other materials required to be filed with
any governmental body or agency, and shall prepare, or cause to be prepared, at
the sole cost and expense of the Company, all materials and data necessary to
complete such reports and other materials, including an annual audit of the
Company’s books of account by a nationally recognized independent accounting
firm.
(i)       The Manager shall prepare, or cause to be prepared, at the sole cost
and expense to the Company, regular reports for the Board to enable the Board to
review the Company’s acquisitions, portfolio composition and


9



--------------------------------------------------------------------------------





characteristics, credit quality, performance and compliance with the Investment
Guidelines and policies approved by the Board.
(j)        Officers, employees, personnel and agents of the Manager and its
Affiliates may serve as directors, officers, agents, nominees or signatories for
the Company, to the extent permitted by their Governing Instruments, by this
Agreement or by any resolutions duly adopted by the Board. When executing
documents or otherwise acting in such capacities for the Company, such persons
shall indicate in what capacity they are executing on behalf of the Company.
Without limiting the foregoing, while this Agreement is in effect, the Manager
will provide the Company with a management team, including a Chief Executive
Officer and/or President, Chief Financial Officer and/or Treasurer, Chief
Investment Officer, Chief Operating Officer and General Counsel and/or
Secretary, each of whom shall be satisfactory to and approved by the Board,
along with appropriate support personnel, to provide the management services to
be provided by the Manager to the Company hereunder, who shall devote such of
their time to the management of the Company as necessary and appropriate,
commensurate with the level of activity of the Company from time to time.
(k)        For the period and on the terms and conditions set forth in this
Agreement, the Company hereby constitutes, appoints and authorizes the Manager,
and any officer of the Manager acting on its behalf from time to time, as the
Company’s true and lawful agent and attorney-in-fact, in its name, place and
stead, to negotiate, execute, deliver and enter into any certificates,
instruments, agreements, authorizations and other documentation in the name and
on behalf of the Company as the Manager, in its sole discretion, deems necessary
or appropriate in connection with the performance of its services hereunder.
This power of attorney is deemed to be coupled with an interest. In performing
such services, as an agent of the Company, the Manager shall have the right to
exercise all powers and authority which are reasonably necessary and customary
to perform its obligations under this Agreement, including, the following
powers, subject in each case to the terms and conditions of this Agreement,
including, without limitation, the Investment Guidelines:
(i)     to purchase, exchange or otherwise acquire and to sell, exchange or
otherwise dispose of, any investment at public or private sale;
(ii)     to borrow and, for the purpose of securing the repayment thereof, to
pledge, mortgage or otherwise encumber investments and enter into agreements in
connection therewith, including, without limitation, repurchase agreements,
master repurchase agreements, International Swap Dealer Association swap, caps
and other agreements and annexes thereto and other futures and forward
agreements;
(iii)     to purchase, take and hold investments subject to mortgages or other
liens;
(iv)     to extend the time of payment of any liens or encumbrances which may at
any time be encumbrances upon any investment, irrespective of by whom the same
were made;
(v)     to foreclose, to reduce the rate of interest on, and to consent to the
modification and extension of the maturity or other terms of any investments, or
to accept a deed in lieu of foreclosure;
(vi)     to join in a voluntary partition of any investment;
(vii)     to cause to be demolished any structures on any real estate
investment;
(viii)     to cause renovations and capital improvements to be made to any real
estate investment;
(ix)     to abandon any real estate investment deemed to be worthless;
(x)     to enter into joint ventures or otherwise participate in investment
vehicles investing in investments;


10



--------------------------------------------------------------------------------





(xi)     to cause any real estate investment to be leased, operated, developed,
constructed or exploited;
(xii)     to obtain and maintain insurance in such amounts and against such
risks as are prudent in accordance with customary and sound business practices
in the appropriate geographic area;
(xiii)     to cause any property to be maintained in good state of repair and
upkeep; and to pay the taxes, upkeep, repairs, carrying charges, maintenance and
premiums for insurance;
(xiv)     to use the personnel and resources of its Affiliates in performing the
services specified in this Agreement;
(xv)     to designate and engage all professionals, consultants and other
service providers subject to and in accordance with, as applicable, Section
2(c), to perform services (directly or indirectly) on behalf of the Company,
including, without limitation, accountants, legal counsel and engineers; and
(xvi)     to take any and all other actions as are necessary or appropriate in
connection with the Company’s investments.
The Manager shall be authorized to represent to third parties that it has the
power to perform the actions which it is authorized to perform under this
Agreement.
(l)       The Manager shall maintain, at its sole cost and expense, reasonable
and customary “errors and omissions” insurance coverage and other customary
insurance coverage in respect of its obligations and activities under, or
pursuant to, this Agreement.
(m)      The Manager acknowledges receipt of the Company’s Code of Business
Conduct and Ethics and Policy on Insider Trading and agrees to require the
Persons who provide services to the Company to comply with all policies and
procedures of the Company, including the Code of Business Conduct and Ethics and
the Policy on Insider Trading.
Section 3. Additional Activities of the Manager; Non-Solicitation; Restrictions.
(a)       So long as the Manager’s obligations shall continue pursuant to this
Agreement, neither the Manager nor any of its Affiliates will sponsor or manage
any other U.S. publicly traded real estate investment trust that invests in
Specified Target Investments.
(b)    The Manager and its Affiliates shall not sponsor or manage one or more
private investment funds that invest in investment classes that are the same or
similar to the Specified Target Investments for a period of one year following
the closing of the Initial Public Offering (the “Restricted Period”), except
that the Manager and its Affiliates may perform investment advisory services
related to a single Specified Target Investment on a one-off basis for one or
more private investors or investment funds, so long as (i) the investment
advisory services are provided at the request of a client of the Manager or an
Affiliate and (ii) the Manager promptly notifies the Company that such services
have been rendered.
(c)    Following the Restricted Period, the Manager agrees to offer the Company
the right to participate in all investment opportunities that the Manager
determines are appropriate for the Company in view of its investment objectives,
policies and strategies, and other relevant factors, subject to the exception
that the Company might not participate in each such opportunity but will on an
overall basis equitably participate with the Manager’s other clients in relevant
investment opportunities in accordance with the Manager’s then prevailing
investment allocation policy, which shall be approved by the Company’s
Independent Directors and, at the request of the Independent Directors, be
subject to periodic review and back-testing by the Company’s internal audit
function or an independent third party. When making decisions where a conflict
of interest may arise, the Manager will endeavor to allocate investment and
financing opportunities in a fair and equitable manner over time as between the
Company and the


11



--------------------------------------------------------------------------------





Manager’s other clients, in each case in accordance with the Manager’s
aforementioned investment allocation policy.
(d)    Except as provided herein, nothing in this Agreement shall (i) in any way
bind or restrict any member, stockholder, manager, partner, personnel, officer,
director, employee or consultant of the Manager or any of its Affiliates from
buying, selling or trading any securities or commodities for their own accounts,
(ii) obligate the Manager to dedicate any of its officers or personnel
exclusively to the Company or (iii) obligate the Company’s officers to dedicate
any specific portion of their time to the Company’s business.
(e)    In the event of a Termination Without Cause of this Agreement by the
Company pursuant to Section 10(b) hereof, for two (2) years after such
termination of this Agreement, the Company shall not, without the consent of the
Manager, employ or otherwise retain any employee of the Manager or any of its
Affiliates or any person who has been employed by the Manager or any of its
Affiliates at any time within the two (2) year period immediately preceding the
date on which such person commences employment with or is otherwise retained by
the Company. The Company acknowledges and agrees that, in addition to any
damages, the Manager may be entitled to equitable relief for any violation of
this Section 3(e) by the Company, including, without limitation, injunctive
relief.
Section 4. Bank Accounts. At the direction of the Board, the Manager may
establish and maintain one or more bank accounts in the name of the Company (any
such account, a “Company Account”), and may collect and deposit into any such
Company Account or Company Accounts, and disburse funds from any such Company
Account or Company Accounts, under such terms and conditions as the Board may
approve; and the Manager shall from time to time render appropriate accountings
of such collections and payments to the Board and, upon request, to the auditors
of the Company.
Section 5. Records; Confidentiality. The Manager shall maintain appropriate
books of accounts and records relating to services performed hereunder, and such
books of account and records shall be accessible for inspection by
representatives of the Company at any time during normal business hours upon
reasonable advance notice. The Manager shall have full responsibility for the
maintenance, care and safekeeping of all such books of account, records and
files (it being understood that services may be provided with respect to the
Company by service providers (e.g., administrators, prime brokers and
custodians) and so long as such service providers are monitored by the Manager
with due care, the Manager shall be in compliance with the foregoing). The
Manager shall keep confidential any and all non-public information, written or
oral, obtained by it in connection with the services rendered hereunder
(“Confidential Information”) and shall not use Confidential Information except
in furtherance of its duties under this Agreement or disclose Confidential
Information, in whole or in part, to any Person other than (a) to its
Affiliates, (b) to its and its Affiliates’ members, stockholders, managers,
partners, personnel, officers, directors, employees, consultants, agents,
representatives or advisors who need to know such Confidential Information,
(c) to appraisers, financing sources and others in the ordinary course of the
Company’s business ((a), (b) and (c) collectively, “Manager Permitted Disclosure
Parties”), (d) in connection with any governmental or regulatory filings of the
Company or disclosure or presentations to Company investors (subject to
compliance with Regulation FD), (e) to governmental officials having
jurisdiction over the Company, (f) as required by law or legal process to which
the Manager or any Person to whom disclosure is permitted hereunder is a party,
(g) to the extent reasonably required to perform the services under this
Agreement or (h) with the consent of the Board. The Manager agrees to inform
each of its Manager Permitted Disclosure Parties of the non-public nature of the
Confidential Information and instruct the Manager Permitted Disclosure Parties
to keep such information confidential. Nothing herein shall prevent the Manager
from disclosing Confidential Information (i) upon the order of any court or
administrative agency, (ii) upon the request or demand of, or pursuant to any
law or regulation to, any regulatory agency or authority having jurisdiction
over the Manager, (iii) to the extent reasonably required in connection with the
exercise of any remedy hereunder or (iv) to its legal counsel or independent
auditors; provided, however, that with respect to clauses (i) and (ii), it is
agreed that, so long as not legally prohibited, the Manager will provide the
Company with written notice within a reasonable period of time of such order,
request or demand so that the Company may seek, at its sole expense, an
appropriate protective order and/or waive the Manager’s compliance with the
provisions of this Agreement. If, failing the entry of a protective order or the
receipt of a waiver hereunder, the Manager is required to disclose Confidential
Information, the Manager may disclose only that portion of such information that
is legally required without liability hereunder; provided, that the Manager
agrees to exercise its


12



--------------------------------------------------------------------------------





commercially reasonable efforts to obtain reliable assurance that confidential
treatment will be accorded such information. Notwithstanding anything herein to
the contrary, each of the following shall be deemed to be excluded from
provisions hereof: any Confidential Information that: (A) is available to the
public from a source other than the Manager; (B) is released by the Company to
the public or to Persons who are not under similar obligation of confidentiality
to the Company; or (C) is obtained by the Manager from a third party that, to
the best of the Manager’s knowledge, has not breached an obligation of
confidence with respect to the Confidential Information disclosed. The
provisions of this Section 5 shall survive the expiration or earlier termination
of this Agreement for a period of one year.
Section 6. Compensation.
(a)       For the services rendered under this Agreement, the Company shall pay
the Base Management Fee and the Incentive Compensation to the Manager. The
Manager will not receive any compensation for the period prior to the Closing
Date other than expenses incurred and reimbursed pursuant to Section 7 hereof.
(b)       The parties acknowledge that the Base Management Fee is intended to
compensate the Manager for certain expenses it will incur pursuant to this
Agreement, as well as certain expenses that are not otherwise reimbursable under
Section 7 hereof, in order for the Manager to provide the Company the investment
advisory services and certain general management services rendered under this
Agreement.
(c)       The Base Management Fee shall be payable in arrears in cash, in
quarterly installments commencing with the quarter in which this Agreement is
executed. If applicable, the initial and final installments of the Base
Management Fee shall be prorated based on the number of calendar days during the
initial and final quarter, respectively, that this Agreement is in effect. The
Manager shall compute each quarterly installment of the Base Management Fee
within thirty (30) days after the end of the calendar quarter with respect to
which such installment is payable and a copy of the computations made by the
Manager to calculate such installment shall thereafter promptly be delivered to
the Company. The Company shall pay the Manager such installment of the Base
Management Fee in cash within five (5) Business Days after receipt of such
calculation from the Manager.
(d)       The Base Management Fee is subject to adjustment pursuant to and in
accordance with the provisions of Section 10(c) of this Agreement.
(e)       The Incentive Compensation shall be payable in arrears, in quarterly
installments, with the first quarter for which Incentive Compensation shall be
payable, if earned, being the quarter ending December 31, 2018. The Manager
shall compute each quarterly installment of the Incentive Compensation within
forty-five (45) days after the end of the calendar quarter with respect to which
such installment is payable, and a copy of the computations made by the Manager
to calculate such installment shall thereafter promptly be delivered to the
Company. The Company shall pay the Manager such installment of the Incentive
Compensation in cash within five (5) Business Days after receipt of such
calculation from the Manager.
(f)       The Manager shall submit calculations of the Base Management Fee and
the Incentive Compensation for each quarter to the Company’s independent
auditors for review.
Section 7. Expenses of the Company.
(a)       The Company shall pay all of its costs and expenses and shall
reimburse the Manager or its Affiliates for expenses of the Manager and its
Affiliates incurred on behalf of the Company, excepting only those expenses that
are specifically the responsibility of the Manager pursuant to this Section 7.
Without limiting the generality of the foregoing, it is specifically agreed that
the following costs and expenses of the Company shall be paid by the Company and
shall not be paid by the Manager or Affiliates of the Manager:
(i)      fees, costs and expenses in connection with the issuance and
transaction costs incident to the diligencing, underwriting, acquisition,
negotiation, structuring, origination, trading, settling, operation, servicing,
disposition and financing of the assets and investments of the Company (whether
or not


13



--------------------------------------------------------------------------------





consummated), including brokerage commissions, hedging costs, prime brokerage
fees, custodial expenses, clearing and settlement charges, forfeited deposits,
and other investment costs fees and expenses actually incurred in connection
with the pursuit, making, holding, settling, monitoring or disposing of actual
or potential investments;
(ii)     fees, costs and expenses of legal, financial, tax, accounting,
underwriting, originating, servicing, due diligence, consulting, auditing
(including internal audit), operational and administrative, investment banking,
capital markets and other similar services rendered for the Company by providers
retained by the Manager or, if provided by the Manager’s personnel, in amounts
that are no greater than those that would be payable to outside professionals or
consultants engaged to perform such services pursuant to agreements negotiated
on an arm’s-length basis;
(iii)      the compensation and expenses of the Company’s directors and the cost
of liability insurance to indemnify the Company’s directors and officers;
(iv)      interest and fees and expenses arising out of borrowings made by the
Company, including, but not limited to, costs associated with the establishment
and maintenance of any of the Company’s credit facilities, other financing
arrangements, or other indebtedness of the Company (including commitment fees,
accounting fees, legal fees, closing and other similar costs) or any of the
Company’s securities offerings;
(v)      expenses connected with communications to holders of the Company’s
securities and other bookkeeping and clerical work necessary in maintaining
relations with holders of such securities and in complying with the continuous
reporting and other requirements of governmental bodies or agencies, including
all costs of preparing and filing required reports with the SEC, the costs
payable by the Company to any transfer agent and registrar in connection with
the listing and/or trading of the Company’s securities on any exchange, the fees
payable by the Company to any such exchange in connection with its listing,
costs of preparing, printing and mailing the Company’s annual report to the
Company’s stockholders, partners or members and proxy materials with respect to
any meeting of the Company’s stockholders, partners or members and any other
reports or related statements;
(vi)      costs associated with technology related expenses, including any
computer software or hardware, electronic equipment or purchased information
technology services from third party vendors or Affiliates of the Manager,
technology service providers and related software/hardware utilized in
connection with the Company’s investment and operational activities;
(vii)      expenses incurred by managers, officers, personnel and agents of the
Manager for travel on the Company’s behalf and other out-of-pocket expenses
incurred by managers, officers, personnel and agents of the Manager in
connection with the services provided hereunder, including in connection with
any purchase, financing, refinancing, sale or other disposition of an investment
or establishment and maintenance of any of the Company’s securitizations or any
of the Company’s securities offerings;
(viii)      costs and expenses incurred with respect to market information
systems and publications, research publications and materials, and settlement,
clearing and custodial fees and expenses;
(ix)      the costs of maintaining compliance with all federal, state and local
rules and regulations or any other regulatory agency;
(x)      all federal, state and local taxes and license fees;
(xi)      all insurance costs incurred by or on behalf of the Company in
connection with the operation of the Company’s business, except for the costs
attributable to the insurance that the Manager elects to carry for itself and
its personnel such as coverage for employers’ liability, fidelity or errors and
omissions insurance;


14



--------------------------------------------------------------------------------





(xii)      all other costs and expenses relating to the Company’s business and
investment operations, including the costs and expenses of originating,
acquiring, owning, protecting, servicing, maintaining, developing and disposing
of investments, including appraisal, reporting, audit and legal fees;
(xiii)    expenses (including the Company’s portion of rent, telephone,
printing, mailing, utilities, office furniture, equipment, machinery and other
office, internal and overhead expenses) relating to any office(s) or office
facilities, calculated in accordance with the Company’s actual usage of such
facilities, equipment or services, including disaster backup recovery sites and
facilities, maintained for the Company or the investments of the Company, the
Manager or their Affiliates required for the operation of the Company;
(xiv)      expenses connected with the payments of interest, dividends or
distributions in cash or any other form authorized or caused to be made by the
Board to or on account of holders of the Company’s securities, including in
connection with any dividend reinvestment plan;
(xv)      the costs of any litigation involving the Company or its assets and
the amount of any judgment or settlement of pending or threatened proceedings
(whether civil, criminal or otherwise) against the Company, or against any
trustee, director, partner, member or officer of the Company in his or her
capacity paid in connection therewith, directors and officers, liability or
other insurance and indemnification or extraordinary expense or liability
relating to the affairs of the Company; and
(xvi)      all other expenses actually incurred by the Manager (except as
otherwise specified herein) that are reasonably necessary for the performance by
the Manager of its duties and functions under this Agreement.
(b)       The Manager shall be responsible and the Company shall have no
obligation to reimburse the Manager or its Affiliates for the salaries, bonuses,
employee benefits, perquisites, taxes and expenses associated with the Manager’s
personnel who provide investment advice and investment services to the Company
under this Agreement. The Company shall reimburse the Manager or its Affiliates,
as applicable, for the Company’s allocable share of the compensation, including
annual base salary, bonus and any related withholding taxes and employee
benefits, paid to (i) the Manager’s personnel serving as the Company’s chief
financial officer and general counsel, based on the percentage of their time
spent managing the Company’s affairs and (ii) other corporate finance, tax,
accounting, internal audit, legal, risk management, operations, compliance and
other non-investment personnel of the Manager and its Affiliates who spend all
or a portion of their time managing the Company’s affairs. The Company’s share
of such costs shall be based upon the percentage of time devoted by such
personnel of the Manager or its Affiliates to the Company’s affairs. The Manager
shall provide the Company with such written detail as the Company may reasonably
request to support the determination of the Company’s share of such costs.
(c)    In addition, the Manager shall be responsible and the Company shall have
no obligation to reimburse the Manager or its Affiliates for costs and expenses
incurred by the Manager in connection with Company’s initial public offering of
its common stock and the formation transaction contemplated by the Contribution
Agreement, dated the date hereof, among and the Company, Two Harbors Operating
Company LLC and Two Harbors’ Investment Corp.
(d)       The Manager may, at its option, elect not to seek reimbursement for
certain expenses during a given quarterly period, which determination shall not
be deemed to construe a waiver of reimbursement for similar expenses in future
periods.
(e)       Costs and expenses incurred by the Manager on behalf of the Company
shall be reimbursed monthly to the Manager. The Manager shall prepare a written
statement in reasonable detail documenting the costs and expenses of the Company
and those incurred by the Manager on behalf of the Company during each month,
and shall use commercially reasonable efforts to deliver such written statement
to the Company within thirty (30) days after the end of each month (subject to
reasonable delays resulting from delays in the receipt of information). The
Company shall pay all amounts payable to the Manager pursuant to this
Section 7(d) in cash within five (5) Business


15



--------------------------------------------------------------------------------





Days after the receipt of the written statement without demand, deduction,
offset or delay. Cost and expense reimbursements to the Manager shall be subject
to adjustment at the end of each calendar year in connection with the annual
audit of the Company. The provisions of this Section 7 shall survive the
expiration or earlier termination of this Agreement to the extent such expenses
have previously been incurred or are incurred in connection with such expiration
or termination.
(f)       Notwithstanding anything contained in this Agreement to the contrary,
except to the extent that the payment of additional monies is proven by the
Company to have been required as a direct result of the Manager’s acts or
omissions that result in the right of the Company to terminate this Agreement
pursuant to Section 12 of this Agreement, the Manager shall not be required to
expend money (“Excess Funds”) in connection with any expenses that are required
to be paid for or reimbursed by the Company pursuant to this Agreement in excess
of that contained in any applicable Company Account (as herein defined) or
otherwise made available by the Company to be expended by the Manager hereunder.
Failure of the Manager to expend Excess Funds out-of-pocket shall not give rise
or be a contributing factor to the right of the Company under Section 10(b) of
this Agreement to terminate this Agreement due to the Manager’s unsatisfactory
performance.
Section 8. Limits of the Manager’s Responsibility; Indemnification.
(a)       The Manager assumes no responsibility under this Agreement other than
to render the services called for hereunder in good faith and shall not be
responsible for any action of the Board in following or declining to follow any
advice or recommendations of the Manager, including as set forth in the
Investment Guidelines. The Manager and its Affiliates, and any of their members,
stockholders, managers, partners, personnel, officers, directors, employees,
consultants and any person providing sub-advisory services to the Manager, will
not be liable to the Company, the Board or the Company’s stockholders, partners
or members for any acts or omissions by any such Person (including errors that
may result from ordinary negligence, such as errors in the investment decision
making process or in the trade process) performed in accordance with and
pursuant to this Agreement, except by reason of acts or omission constituting
bad faith, willful misconduct, gross negligence or reckless disregard of their
respective duties under this Agreement, as determined by a final non-appealable
order of a court of competent jurisdiction. The Company shall, to the full
extent lawful, reimburse, indemnify and hold harmless the Manager, its
Affiliates, and any of their members, stockholders, managers, partners,
personnel, officers, directors, employees, consultants and any person providing
sub-advisory services to the Manager (each, a “Manager Indemnified Party”), of
and from any and all expenses, losses, damages, liabilities, demands, charges
and claims of any nature whatsoever (including reasonable attorneys’ fees and
amounts reasonably paid in settlement) (collectively, “Losses”) incurred by the
Manager Indemnified Party in or by reason of any pending, threatened or
completed action, suit, investigation or other proceeding (including an action
or suit by or in the right of the Company or its security holders) arising from
any acts or omissions of such Manager Indemnified Party performed in good faith
under this Agreement and not constituting bad faith, willful misconduct, gross
negligence or reckless disregard of duties of such Manager Indemnified Party
under this Agreement.
(b)       The Manager shall, to the full extent lawful, reimburse, indemnify and
hold harmless the Company, and the directors, officers, stockholders, partners
or members of the Company and each Person, if any, controlling the Company
(each, a “Company Indemnified Party” and, together with a Manager Indemnified
Party, an “Indemnified Party”) of and from any and all Losses in respect of or
arising from (i) any acts or omissions of the Manager constituting bad faith,
willful misconduct, gross negligence, or reckless disregard of duties of the
Manager under this Agreement or (ii) any claims by the Manager’s employees
relating to the terms and conditions of their employment by the Manager.
(c)       In case any such claim, suit, action, or proceeding (a “Claim”) is
brought against any Indemnified Party in respect of which indemnification may be
sought by such Indemnified Party pursuant hereto, the Indemnified Party shall
give prompt written notice thereof to the indemnifying party; provided, however,
that the failure of the Indemnified Party to so notify the indemnifying party
shall not relieve the indemnifying party from any liability that it may have
hereunder, except to the extent such failure actually materially prejudices the
indemnifying party. Upon receipt of such notice of Claim (together with such
documents and information from such Indemnified Party), the indemnifying party
shall, at its sole cost and expense, in good faith defend any such Claim with
counsel reasonably


16



--------------------------------------------------------------------------------





satisfactory to such Indemnified Party. The Indemnified Party will be entitled
to participate but, subject to the next sentence, not control, the defense of
any such action, with its own counsel and at its own expense. Such Indemnified
Party may elect to conduct the defense of the Claim, if (i) such Indemnified
Party reasonably determines that the conduct of its defense by the indemnifying
party could be materially prejudicial to its interests, (ii) the indemnifying
party refuses to assume such defense (or fails to give written notice to the
Indemnified Party within ten (10) days of receipt of a notice of Claim that the
indemnifying party assumes such defense) or (iii) the indemnifying party shall
have failed, in such Indemnified Party’s reasonable judgment, to defend the
Claim in good faith. The indemnifying party may settle any Claim against such
Indemnified Party without such Indemnified Party’s consent, provided, that
(x) such settlement is without any Losses whatsoever to such Indemnified Party,
(y) the settlement does not include or require any admission of liability or
culpability by such Indemnified Party and (z) the indemnifying party obtains an
effective written release of liability for such Indemnified Party from the party
to the Claim with whom such settlement is being made, which release must be
reasonably acceptable to such Indemnified Party, and a dismissal with prejudice
with respect to all claims made by the party against such Indemnified Party in
connection with such Claim. The applicable Indemnified Party shall reasonably
cooperate with the indemnifying party, at the indemnifying party’s sole cost and
expense, in connection with the defense or settlement of any Claim in accordance
with the terms hereof. If such Indemnified Party is entitled pursuant to this
Section 8 to elect to defend such Claim by counsel of its own choosing and so
elects, then the indemnifying party shall be responsible for any good faith
settlement of such Claim entered into by such Indemnified Party. Except as
provided in the immediately preceding sentence, no Indemnified Party may pay or
settle any Claim and seek reimbursement therefor under this Section 8.
(d)       The provisions of this Section 8 shall survive the expiration or
earlier termination of this Agreement. The Company and the Manager agree that
each Indemnified Party is and shall be an express third party beneficiary of
this Agreement.
Section 9. No Joint Venture. The Company and the Manager are not partners or
joint venturers with each other and nothing herein shall be construed to make
them such partners or joint venturers or impose any liability as such on either
of them.
Section 10. Term; Renewal; Termination Without Cause.
(a)       This Agreement shall become effective on the Closing Date and shall
continue in operation, unless terminated in accordance with the terms hereof,
until the third anniversary of the Closing Date (the “Initial Term”). After the
Initial Term, this Agreement shall be deemed renewed automatically each year for
an additional one-year period (an “Automatic Renewal Term”) unless the Company
or the Manager elects not to renew this Agreement in accordance with
Section 10(b) or Section 10(d), respectively.
(b)       Notwithstanding any other provision of this Agreement to the contrary,
upon the expiration of the Initial Term or any Automatic Renewal Term and upon
one hundred and eighty (180) days’ prior written notice to the Manager (the
“Termination Notice”), the Company may, without cause, in connection with the
expiration of the Initial Term or the then current Automatic Renewal Term,
decline to renew this Agreement (any such nonrenewal, a “Termination Without
Cause”) upon the affirmative vote of at least two-thirds (2/3) of the
Independent Directors or upon a determination by the holders of a majority of
outstanding shares common stock that (i) there has been unsatisfactory
performance by the Manager that is materially detrimental to the Company taken
as a whole or (ii) the Base Management Fee and Incentive Compensation payable to
the Manager are not fair, subject to Section 10(c) hereof. In the event of a
Termination Without Cause, the Company shall pay the Manager the Termination Fee
before or on the last day of the Initial Term or such Automatic Renewal Term, as
the case may be (the “Effective Termination Date”).
(c)       Notwithstanding the provisions of subsection (b) of this Section 10,
if the reason for nonrenewal specified in the Company’s Termination Notice is
that two-thirds (2/3) of the Independent Directors have determined that the Base
Management Fee and the Incentive Compensation payable to the Manager are not
fair, the Company shall not have the foregoing nonrenewal right in the event the
Manager agrees that it will continue to perform its duties hereunder during the
Automatic Renewal Term that would commence upon the expiration of the Initial
Term or then current Automatic Renewal Term at fees that at least two-thirds
(2/3) of the Independent Directors determine


17



--------------------------------------------------------------------------------





to be fair; provided, however, the Manager shall have the right to renegotiate
the Base Management Fee and/or the Incentive Compensation, by delivering to the
Company, not less than forty-five (45) days prior to the pending Effective
Termination Date, written notice (a “Notice of Proposal to Negotiate”) of its
intention to renegotiate the Base Management Fee and/or the Incentive
Compensation. Thereupon, the Company and the Manager shall endeavor to negotiate
the Base Management Fee and/or the Incentive Compensation in good faith. If the
Company and the Manager agree to a revised Base Management Fee, Incentive
Compensation or other compensation structure within sixty (60) days following
the Company’s receipt of the Notice of Proposal to Negotiate, the Termination
Notice from the Company shall be deemed of no force and effect, and this
Agreement shall continue in full force and effect on the terms stated herein,
except that the Base Management Fee, the Incentive Compensation or other
compensation structure shall be the revised Base Management Fee, Incentive
Compensation or other compensation structure as then agreed upon by the Company
and the Manager. The Company and the Manager agree to execute and deliver an
amendment to this Agreement setting forth such revised Base Management Fee,
Incentive Compensation, or other compensation structure promptly upon reaching
an agreement regarding same. In the event that the Company and the Manager are
unable to agree to a revised Base Management Fee, Incentive Compensation, or
other compensation structure during such sixty (60) day period, this Agreement
shall terminate on the Effective Termination Date and the Company shall be
obligated to pay the Manager the Termination Fee upon the Effective Termination
Date.
(d)       No later than one hundred and eighty (180) days prior to the
expiration of the Initial Term or the then current Automatic Renewal Term, the
Manager may deliver written notice to the Company informing it of the Manager’s
intention to decline to renew this Agreement, whereupon this Agreement shall not
be renewed and extended and this Agreement shall terminate effective on the
anniversary date of this Agreement next following the delivery of such notice.
The Company is not required to pay to the Manager the Termination Fee if the
Manager terminates this Agreement pursuant to this Section 10(d).
(e)       Except as set forth in this Section 10, a nonrenewal of this Agreement
pursuant to this Section 10 shall be without any further liability or obligation
of either party to the other, except as provided in Sections 3(b), 5, 7, 8,
10(b), 12(b), 13 and 15(e) hereof.
(f)        The Manager shall cooperate, at the Company’s expense, with the
Company in executing an orderly transition of the management of the Company’s
consolidated assets to a new manager.
Section 11. Assignments.
(a)        Assignments by the Manager. This Agreement shall terminate
automatically without payment of the Termination Fee in the event of its
assignment, in whole or in part, by the Manager, unless such assignment is
consented to in writing by the Company with the approval of a majority of the
Independent Directors. Any permitted assignment (including to an Affiliate of
the Manager as set forth below) shall bind the assignee under this Agreement in
the same manner as the Manager is bound, and the Manager shall be liable to the
Company for all errors or omissions of the assignee under any such assignment.
In addition, the assignee shall execute and deliver to the Company a counterpart
of this Agreement naming such assignee as the Manager. Notwithstanding anything
to the contrary in this Agreement, the Manager may, without the approval of the
Company or the Independent Directors, (i) assign this Agreement to an Affiliate
of the Manager and (ii) delegate to one or more of its Affiliates the
performance of any of its responsibilities hereunder so long as it remains
liable for any such Affiliate’s performance, in each case so long as assignment
or delegation does not require the Company’s approval under the Investment
Company Act or does not result in a “change of control” as interpreted under the
Investment Advisers Act of 1940, as amended (but if such approval is required,
the Company shall not unreasonably withhold, condition or delay its consent).
Nothing contained in this Agreement shall preclude any pledge, hypothecation or
other transfer of any amounts payable to the Manager under this Agreement.
(b)        Assignments by the Company. This Agreement shall not be assigned by
the Company without the prior written consent of the Manager, except in the case
of assignment by the Company to another REIT or other organization which is a
successor (by merger, consolidation, purchase of assets, or other transaction)
to the


18



--------------------------------------------------------------------------------





Company, in which case such successor organization shall be bound under this
Agreement and by the terms of such assignment in the same manner as the Company
is bound under this Agreement.
Section 12. Termination for Cause.
(a)       The Company may terminate this Agreement effective upon thirty (30)
days’ prior written notice of termination from the Company to the Manager,
without payment of any Termination Fee, if (i) the Manager, its agents or its
assignees breaches any material provision of this Agreement and such breach
shall continue for a period of thirty (30) days after written notice thereof
specifying such breach and requesting that the same be remedied in such thirty
(30)-day period (or forty-five (45) days after written notice of such breach if
the Manager takes steps to cure such breach within thirty (30) days of the
written notice), (ii) there is a commencement of any proceeding relating to the
Manager’s Bankruptcy or insolvency, including an order for relief in an
involuntary bankruptcy case or the Manager authorizing or filing a voluntary
bankruptcy petition, (iii) any Manager Change of Control occurs that a majority
of the Independent Directors determines is materially detrimental to the Company
taken as a whole, (iv) the Manager is dissolved or (v) the Manager commits fraud
against the Company, misappropriates or embezzles funds of the Company, or acts,
or fails to act, in a manner constituting bad faith, willful misconduct, gross
negligence, or reckless disregard in the performance of its duties under this
Agreement; provided, however, that if any of the actions or omissions described
in this clause (v) are caused by an employee, personnel and/or officer of the
Manager or one of its Affiliates and the Manager (or such Affiliate) takes all
necessary and appropriate action against such person and cures the damage caused
by such actions or omissions within thirty (30) days of the Manager’s actual
knowledge of its commission or omission, the Company shall not have the right to
terminate this Agreement pursuant to this Section 12(a)(v).
(b)       The Manager may terminate this Agreement effective upon sixty
(60) days’ prior written notice of termination to the Company in the event that
the Company shall default in the performance or observance of any material term,
condition or covenant contained in this Agreement and such default shall
continue for a period of thirty (30) days after written notice thereof
specifying such default and requesting that the same be remedied in such thirty
(30)-day period. The Company is required to pay to the Manager the Termination
Fee if the termination of this Agreement is made pursuant to this Section 12(b).
(c)       The Manager, at its sole option, may terminate this Agreement if the
Company becomes required to register as an investment company under the
Investment Company Act, with such termination deemed to occur immediately before
such event, in which case the Company shall not be required to pay the
Termination Fee.
Section 13. Actions Upon Termination. From and after the effective date of
termination of this Agreement pursuant to Sections 10, 11 or 12 hereof, the
Manager shall not be entitled to compensation for further services hereunder,
but shall be paid all compensation accruing to the date of termination and, if
terminated pursuant to Section 12(b) hereof or not renewed pursuant to
Section 10(b) hereof (subject to Section 10(c) hereof), the Termination Fee.
Upon any such termination, the Manager shall forthwith:
(a)       after deducting any accrued compensation and reimbursement for its
expenses to which it is then entitled, pay over to the Company all money
collected and held for the account of the Company pursuant to this Agreement;
(b)       deliver to the Board a full accounting, including a statement showing
all payments collected by it and a statement of all money held by it, covering
the period following the date of the last accounting furnished to the Board with
respect to the Company; and
(c)       deliver to the Board all property and documents of the Company then in
the custody of the Manager; provided that the Manager shall be permitted to
retain copies of such documents for its records, and if so retained, the Manager
shall continue to be bound by the confidentiality obligations and other
obligations set forth in Section 5 hereof with respect to the retained
documents.


19



--------------------------------------------------------------------------------





Section 14. Release of Money or Other Property Upon Written Request. The Manager
agrees that any money or other property of the Company held by the Manager shall
be held by the Manager as custodian for the Company, and the Manager’s records
shall be appropriately and clearly marked to reflect the ownership of such money
or other property by the Company. Upon the receipt by the Manager of a written
request signed by a duly authorized officer of the Company requesting the
Manager to release to the Company any money or other property then held by the
Manager for the account of the Company under this Agreement, the Manager shall
release such money or other property to the Company within a reasonable period
of time, but in no event later than sixty (60) days following such request. Upon
delivery of such money or other property to the Company, the Manager shall not
be liable to the Company, the Board, or the Company’s stockholders, partners or
members for any acts or omissions by the Company in connection with the money or
other property released to the Company in accordance with this Section 14. The
Company shall indemnify the Manager and its Affiliates, and any of their
members, stockholders, managers, partners, personnel, officers, directors,
employees, consultants and any person providing sub-advisory services to the
Manager against any and all Losses that arise in connection with the Manager’s
proper release of such money or other property to the Company in accordance with
the terms of this Section 14. Indemnification pursuant to this provision shall
be in addition to any right of the Manager and its Affiliates, and any of their
members, stockholders, managers, partners, personnel, officers, directors,
employees, consultants and any person providing sub-advisory services to the
Manager to indemnification under Section 7(d) hereof.
Section 15. Miscellaneous.
(a)       Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile),
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made when delivered against receipt or upon actual receipt of
(i) personal delivery, (ii) delivery by reputable overnight courier,
(iii) delivery by facsimile transmission with telephonic confirmation or
(iv) delivery by registered or certified mail, postage prepaid, return receipt
requested, addressed as set forth below (or to such other address as may be
hereafter notified by the respective parties hereto in accordance with this
Section 15):
The Company:
Granite Point Mortgage Trust Inc.
590 Madison Avenue, 36th Floor
New York, New York 10022
Attention: General Counsel
Email: legal@gpmortgagetrust.com
The Manager:
Pine River Capital Management L.P.
601 Carlson Parkway, 7th Floor
Minnetonka, Minnesota 55405
Attention: General Counsel
Email: tim.obrien@prcm.com

(b)        Binding Nature of Agreement; Successors and Assigns. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and permitted assigns as
provided herein. Except for Section 8, none of the provisions of this Agreement
are intended to be, nor shall they be construed to be, for the benefit of any
third party.
(c)        Integration. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.
(d)        Amendments. This Agreement, and any terms hereof, may not be amended,
supplemented or modified except in an instrument in writing executed by the
parties hereto.
(e)       Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN


20



--------------------------------------------------------------------------------





ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES TO THE CONTRARY. EACH OF THE PARTIES HERETO IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES DISTRICT COURT FOR ANY DISTRICT WITHIN SUCH STATE FOR THE
PURPOSE OF ANY ACTION OR JUDGMENT RELATING TO OR ARISING OUT OF THIS AGREEMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND TO THE LAYING OF VENUE IN
SUCH COURT.
(f)        Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
(g)        No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of a party hereto, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. No waiver of any provision hereunder shall be effective unless
it is in writing and is signed by the party granting such waiver.
(h)        Section Headings. The section and subsection headings in this
Agreement are for convenience in reference only and shall not be deemed to alter
or affect the interpretation of any provisions hereof.
(i)        Counterparts. This Agreement may be executed by the parties to this
Agreement on any number of separate counterparts (including by facsimile), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.
(j)        Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


[Signature Page Follows]




21



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has executed this Management
Agreement as of the date first written above.
Granite Point Mortgage Trust Inc.




By:        /s/ Rebecca B. Sandberg                    


Rebecca B. Sandberg, Secretary
[Printed Name and Title]




Pine River Capital Management L.P.


By Pine River Capital Management LLC, its sole general partner




By:        /s/ Brian C. Taylor            


Brian C. Taylor, Manager and President
[Printed Name and Title]







--------------------------------------------------------------------------------







Exhibit A
Investment Guidelines
1.No investment shall be made that would cause the Company to fail to qualify as
a real estate investment trust (“REIT”) under the Internal Revenue Code of 1986,
as amended.
2.No investment shall be made that would cause the Company to be regulated or
required to register as an investment company under the Investment Company Act
of 1940.
3.The Company will primarily invest in its Target Investments, consisting of
senior commercial mortgage loans, mezzanine loans, preferred equity,
subordinated mortgage interests, real estate securities and other debt and
debt-like commercial real estate investments.
4.Not more than 25% of the Company’s equity capital will be invested in any
individual asset without the prior approval of a majority of the Board.
5.Any investment in excess of $300 million in an individual asset shall require
the prior approval of a majority of the Board.
6.Until appropriate investments in the Target Investments are identified, the
Company may invest its available cash in interest-bearing, short-term
investments, including money market accounts or funds, and corporate bonds,
subject to the requirements for the Company’s qualification as a REIT under the
Code.
            These Investment Guidelines may be amended, restated, modified,
supplemented or waived by the Board (which must include a majority of the
Independent Directors) without the approval of the Company’s stockholders.








A-1



